DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 (and therefore all dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 14, line 3 recites “at least one particle discharge portion,” line 7 recites “a water discharge pipe,” and line 11 recites “a discharge opening of the tank.”  It is unclear if the “discharge opening” is the same component as the “discharge portion” and/or the “discharge pipe.”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chamber” in claim 14 is used by the claim to mean “region,” while the accepted meaning is “an enclosed space, especially one inside a machine.” The term is indefinite because the specification does not clearly redefine the term.  In this case, the claim recites that “the chamber comprises an airtight portion between the inside of the tank and the water level in the tank.” It is unclear if the chamber has walls (as the definition of chamber would suggest), and this is not supported by the disclosure.  The applicant seems to be suggesting that the water level is a boundary of the chamber, in which case this area is not actually a chamber, but a variable (and arbitrarily designated) area within the tank.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 16 recites no limitations that are not captured in parent claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19, 21-23, 26, 28, 29, 33 and 34 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Papadoyianis US 8,371,245 in view of Robinson US 10,123,516 and Page US 8,424,491, and alternately also in view of Hoie US 8,925,489.
Regarding claim 14, Papadoyianis teaches a closed tank 10 for fish farming, comprising: 
a liquid tight housing 11 with a water supply system 48, a water discharge system 42 and at least one particle discharge portion 80, 82, 50, wherein 
the water supply system comprises a plurality of mainly vertical inlet pipes 48c which constitute load bearing elements of the tank (note that as the tank housing 11 is attached to the pipes, they inherently bear some load); and
the vertical inlet pipes 48c have connecting pipes to a water discharge pipe 42.  In this case, any connecting structure (such as the ballast tanks) between the inlet and outlet could be considered a connecting pipe.

    PNG
    media_image1.png
    521
    516
    media_image1.png
    Greyscale

Figure 1- Papadoyianis Figure 1
Papadoyianis does not teach a central, vertical pole through the tank, the vertical pole further comprising a water discharge pipe from the tank.
Robinson teaches a closed tank 10 for fish farming comprising a central, vertical pole 30, 38, 42 through the tank, the vertical pole further comprising a water discharge pipe 42 from the tank.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tank of Papadoyianis with a central water discharge pipe as taught by Robinson in order to enable a more compact system or discharge water in the desired direction.

    PNG
    media_image2.png
    316
    400
    media_image2.png
    Greyscale

Figure 2- Robinson Figure 2
As modified, it would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the inlet and discharge pipes in order to form a stronger drainage system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  If applicant does not agree that the connecting structure would be a pipe, then it would have been an obvious matter of design choice to make the different portions of the connecting structure cylindrical or of whatever form or shape was desired or expedient in order to utilize stock materials or provide optimal strength. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Papadoyianis does not teach a chamber comprising an airtight portion between the inside of the tank and the water level in the tank, wherein the chamber is configured to allow for blowing in air to increase pressure and cause expulsion of water through a discharge opening of the tank and a corresponding reduced water level in the tank, and 
Page teaches a tank 1 for fish farming, comprising a chamber 28 comprising an airtight portion inside of the tank, wherein the chamber is configured to allow for blowing in air to increase pressure and cause expulsion of water through a discharge opening 25 of the tank and a corresponding reduced water level in the tank, and wherein the discharge opening is configured to be connected to a fish transportation hose 26, thereby providing transportation of fish from the tank without use of a water pump (column 8 line 58- column 9, line 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tank of Papadoyianis with an inflatable chamber as taught by Page in order to efficiently encourage the transportation of fish out of the tank.

    PNG
    media_image3.png
    258
    441
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    231
    409
    media_image4.png
    Greyscale

Figure 3- Page Figures 8A and 8E
In re Japikse, 86 USPQ 70.  As modified, the chamber is between the inside of the tank and the water level in the tank and blowing in air causes expulsion of water through the discharge opening of the tank and a corresponding reduced water level in the tank.
Note that the tank of Papadoyianis can be considered “closed,” because the contents are isolated from the exterior, and tank itself is liquid tight.  If applicant disagrees, then Hoie teaches a closed tank 1 for fish farming that is completely enclosed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tank of Papadoyianis by completely enclosing the tank as taught by Hoie in order to better protect the contents from the outside environment or specifically control lighting (column 8, lines 55-61).
Regarding claim 15, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 14.  As taught, the vertical inlet pipes are connected to the central vertical pole via at least some of the connecting pipes which extend through the tank, as some component must pass through the tank.
Regarding claim 16, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 14.  As stated above, the vertical pole further defines the water discharge pipe extending from the tank.
Regarding claims 17 and 18, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claims 14 
Regarding claim 19, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 14.  As modified, Papadoyianis and Robinson do not teach an orientation for the connecting pipes, however it would have been an obvious matter of design choice to make the different portions of the connecting structure substantially horizontal or of whatever form or shape was desired or expedient in order to provide optimal strength in the desired envelope. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 21, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 14.  Papadoyianis also teaches that an upper part of the tank comprises at least one closed, airtight chamber 32 functioning as a buoyancy chamber.
Regarding claims 22 and 23, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claims 14 and 15.  Papadoyianis also teaches that said connecting pipes comprise upper connecting pipes, a floor is arranged in proximity of the upper tank/connecting pipes, said floor covering a delimiting portion of a horizontal cross-section of the tank.  In this case, the top of the ballast tank in interpreted as the floor.
Regarding claim 26, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 15.  Papadoyianis also teaches that the vertical inlet pipes 48c are provided with nozzles 48e with a common circumferential orientation, allowing inflowing water to set the water body St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 28 and 29, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claims 14 and 15.  Papadoyianis also teaches a recess or receptacle 80 in a bottom for collecting particles and dead fish and a device 50a for transporting dead fish and particles to a dewatering unit 50 proximate a top of the tank.
Regarding claim 33, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 14.  As modified, the chamber is proximate the top of the tank.
Regarding claim 34, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 14.  Page also teaches that the discharge opening 25 is configured to be connected to the fish transportation hose 26 for providing transportation of fish from and to the tank 1.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Papadoyianis US 8,371,245 in view of Robinson US 10,123,516, Page US 8,424,491 and Hoie US 8,925,489.
Regarding claim 27, Papadoyianis, Robinson and Page, together or in view of Hoie, teach the invention as claimed as detailed above with respect to claim 14.  Papadoyianis does not teach that the tank is sun proof and only illuminated artificially to allow full control of variation in illumination.  Hoie teaches a closed tank 1 for fish farming that is sun proof and only illuminated artificially to allow full control of variation in .
Claims 14-19, 21-23, 26-29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hoie US 8,925,489 in view of Papadoyianis US 8,371,245, Robinson US 10,123,516 and Page US 8,424,491.

    PNG
    media_image5.png
    195
    457
    media_image5.png
    Greyscale

Figure 4- Hoie Figure 3a
Regarding claim 14, Hoie teaches a closed tank  for fish farming, comprising: 
a liquid tight housing 1 with a water supply system 9, a water discharge system (at the supply exit) and at least one particle discharge means 12, wherein 
the water supply system comprises a plurality of inlet pipes.
Hoie does not teach that the water supply system comprises a plurality of mainly vertical inlet pipes which constitute a load bearing element of the tank.  Papadoyianis teaches a tank 10 for fish farming in which the water supply system comprises a plurality of mainly vertical inlet pipes 48 which constitute a load bearing element of the tank; wherein the vertical inlet pipes 48c have connecting pipes to a water discharge pipe 42.  In this case, any connecting structure (such as the ballast tanks) between the inlet and outlet could be considered a connecting pipe.  Note that as the tank housing 11 is 
Hoie and Papadoyianis do not teach that the vertical inlet pipes have connecting pipes from a central, vertical pole through the tank, the vertical pole further comprising a water discharge pipe from the tank.
Robinson teaches a closed tank 10 for fish farming comprising a central, vertical pole 30, 38, 42 through the tank, the vertical pole further comprising a water discharge pipe 42 from the tank.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tank of Hoie with a central water discharge pipe as taught by Robinson in order to enable a more compact system or discharge water in the desired direction.
As modified, it would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the inlet and discharge pipes in order to form a stronger drainage system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  If applicant does not agree that the connecting structure would be a pipe, then it would have been an obvious matter of design choice to make the different portions of the connecting structure cylindrical or of whatever form or shape was desired or expedient in order to utilize stock materials or provide optimal strength. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Hoie does not teach a chamber comprising an airtight portion between the inside of the tank and the water level in the tank, wherein the chamber is configured to allow for 
Page teaches a tank 1 for fish farming, comprising a chamber 28 comprising an airtight portion inside of the tank, wherein the chamber is configured to allow for blowing in air to increase pressure and cause expulsion of water through a discharge opening 25 of the tank and a corresponding reduced water level in the tank, and wherein the discharge opening is configured to be connected to a fish transportation hose 26, thereby providing transportation of fish from the tank without use of a water pump (column 8 line 58- column 9, line 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tank of Hoie with an inflatable chamber as taught by Page in order to efficiently encourage the transportation of fish out of the tank.
Page does not teach that the chamber is between the inside of the tank and the water level in the tank, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the chamber at the top of the tank (of Hoie) in order to make servicing the chamber easier, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As modified, the chamber is between the inside of the tank and the water level in the tank and blowing in air causes expulsion of water through the discharge opening of the tank and a corresponding reduced water level in the tank.
Regarding claim 15 as best understood, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claim 14.  As taught, the vertical inlet pipes are connected to the central vertical pole via at least some of the 
Regarding claim 16 as best understood, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claim 14.  As stated above, the vertical pole further defines the water discharge pipe extending from the tank.
Regarding claims 17 and 18, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claims 15 and 16.  As modified, the vertical inlet pipes, the vertical central pole comprising a water discharge pipe, and the connecting pipes together constitute a load-bearing skeleton of the tank.
Regarding claim 19, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claims 15.  As modified, Papadoyianis and Robinson do not teach an orientation for the connecting pipes, however it would have been an obvious matter of design choice to make the different portions of the connecting structure substantially horizontal or of whatever form or shape was desired or expedient in order to provide optimal strength in the desired envelope. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 21, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claims 14.  Hoie also teaches that an upper part of the tank comprises at least one closed, airtight chamber 2 functioning as a buoyancy chamber.
Regarding claims 22 and 23, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claims 14 and 15.  Hoie also teaches that said connecting pipes comprise upper connecting pipes, and a floor is arranged in proximity of the upper connecting pipes (as modified), said floor covering a delimiting portion of a horizontal cross-section of the tank (column 3, lines 51-54).
Regarding claim 26, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claim 15.  Hoie also teaches that at least one of the vertical inlet pipes 9 is provided with nozzles 10 with a common circumferential orientation, allowing inflowing water to set the water body in the tank into a rotating circulation around the central, vertical pipe (as modified) through the tank (column 6 line 59- column 7 line 4).
Regarding claim 27, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claim 14.  Hoie also teaches that the tank is sun proof and only illuminated artificially to allow full control of variation in illumination (column 8, lines 55-61).
Regarding claims 28 and 29, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claims 14 and 15.  Hoie also teaches a recess or receptacle in a bottom for collecting particles and dead fish and a device 12 for transporting dead fish and particles to a top of the tank to a dewatering unit.  In an alternate interpretation, Papadoyianis teaches a recess or receptacle 80 in a bottom for collecting particles and dead fish and a device 50a for transporting dead fish and particles to a dewatering unit 50 proximate a top of the tank.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tank of Hoie with a dewatering unit as taught by Papadoyianis in order to ensure proper filtering of discharged water.
Regarding claim 33, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claim 14.  As modified, the chamber is proximate the top of the tank.
Regarding claim 34, Hoie, Papadoyianis, Robinson and Page teach the invention as claimed as detailed above with respect to claim 14.  Page also teaches that the 25 is configured to be connected to the fish transportation hose 26 for providing transportation of fish from and to the tank 1.

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.
Pertaining to the previous notice of non-compliant amendment, the applicant points to 37 CFR 1.114, arguing that several unentered amendments can be entered serially.  While the applicant is technically correct, this submission has occurred after a final rejection.  The examiner points to MPEP 706.07(h) section V “After Final Rejection,” which reads:
Any submission that is an amendment must comply with the manner of making amendments as set forth in 37 CFR 1.121. See MPEP § 714.03. The amendment must include markings showing the changes relative to the last entered amendment. Even though previously filed unentered amendments after final may satisfy the submission requirement under 37 CFR 1.114(c), applicants are encouraged to file an amendment at the time of filing the RCE that incorporates all of the desired changes, including changes presented in any previously filed unentered after final amendments, accompanied by instructions not to enter the unentered after final amendments.

Entering several amendments at once is detrimental to compact prosecution, and hinders clarity of the prosecution record.  As the submission appears to be a bona fide attempt to provide a complete reply, it will be examined for this action.  For future submissions, please ensure that amendments reflect changes from the most recently examined claim set.
In response to applicant’s argument that the pipes of Papadoyianis are not load bearing, see above.  As the tank housing is attached to the pipes, they inherently bear some load.
In response to applicant’s argument that Robinson is not a closed tank, see above.  Papadoyianis can be considered “closed,” because the contents are isolated from the exterior, and tank itself is liquid tight. Alternatively, Hoie teaches that the tank can be completely closed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the applicant argues that no single reference teaches all limitations, but the applicant provides no arguments about the combined teachings.  In particular, applicant argues that:
Papadoyianis, Robinson and Hoie do not teach the chamber, where this is taught by Page.
Page does not teach a closed tank with water pipes, where this is taught by Papadoyianis.
Hoie does not teach a closed tank with water pipes, where this is taught by Papadoyianis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642